United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  March 7, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-50188
                          Summary Calendar



JERRY WANZER,

                                     Plaintiff-Appellant,

versus

KIM THU THI CHU, University of Texas Medical Branch, Galveston,
Texas; KEVIN H. MCKINNEY, University of Texas Medical Branch,
Galveston, Texas; JOHN DOE # 3, University of Texas Medical
Branch, Galveston, Texas; MARIA PAYAN, University of Texas
Medical Branch, Galveston, Texas; MARTIN L. NUSYNOWITZ,
University of Texas Medical Branch, Galveston, Texas; DAVID
UHBROCK, University of Texas Medical Branch, Galveston, Texas;
ROCHELL MCKINNEY, Huntsville, Texas; STEVEN MERCADO, Medical
Doctor, Connally Unit; VERLIS FELKINS, Connally Unit; OSCAR
MENDOZA, Connally Unit; ROBERT J. PARKER, Connally Unit; STEVEN
GREEN, Connally Unit; GERALD MYERS, Captain, Connally Unit; TONIA
BLACK, Connally Unit,

                                     Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. 5:02-CV-246
                       --------------------

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Jerry Wanzer, Texas prisoner # 855976, seeks leave to

proceed in forma pauperis (“IFP”) in this court to appeal the

district court’s dismissal of his 42 U.S.C. § 1983 complaint.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-50188
                                -2-

Wanzer also asks this court to appoint counsel to represent him

on appeal.

     After dismissing Wanzer’s 42 U.S.C. § 1983 complaint, the

district court denied Wanzer’s petition to proceed IFP on

appeal, certifying that the appeal was not taken in good faith,

and his motion seeking appointment of counsel on appeal, finding

that Wanzer failed to present exceptional circumstances that

would justify the appointment.     By moving this court for leave to

proceed IFP, Wanzer is challenging the district court’s

certification.   See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.

1997); FED. R. APP. P. 24(a)(5).   In this court, Wanzer alleges

that the district court “wrongfully” determined facts against the

weight of the evidence and that there were genuine issues of

material fact which precluded summary judgment.    Wanzer has not

demonstrated any nonfrivolous ground for appeal.

      In order to establish an Eighth Amendment violation, Wanzer

had to establish that the defendants were deliberately

indifferent to his serious medical needs.     Mendoza v. Lynaugh,

989 F.2d 191, 193 (5th Cir. 1993).    To establish deliberate

indifference, Wanzer had to offer “facts clearly evincing

‘wanton’ actions on the part of the defendants.”     Johnson v.

Treen, 759 F.2d 1236, 1238 (5th Cir. 1985).    Thus, Wanzer had to

show the defendants knew he faced a substantial risk of serious

harm and disregarded “that risk by failing to take reasonable

measures to abate it.”   Farmer v. Brennan, 511 U.S. 825, 847
                             No. 05-50188
                                  -3-

(1994).   The district court correctly determined that Wanzer

failed to establish that the defendants were deliberately

indifferent to his serious medical needs.     It also correctly

determined that Wanzer failed to establish that he suffered from

a serious medical condition.    Wanzer has not shown that the

district court erred in dismissing his civil rights complaint.

     Based on the foregoing, Wanzer has failed to show that his

appeal involves “legal points arguable on their merits (and

therefore not frivolous).”     Howard v. King, 707 F.2d 215, 220

(5th Cir. 1983) (internal quotation marks and citation omitted).

His motion for IFP is therefore DENIED, and his appeal is

DISMISSED as frivolous.   See Baugh, 117 F.3d at 202 & n.24.

Wanzer’s motion for appointment of counsel on appeal is also

DENIED.

     The dismissal of Wanzer’s appeal as frivolous by this court

counts as a “strike” under 28 U.S.C. § 1915(g).     See Adepegba v.

Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).    Wanzer is

cautioned that once he accumulates three strikes, he may not

proceed IFP in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.     See 28 U.S.C.

§ 1915(g).

     APPEAL DISMISSED; MOTIONS DENIED; SANCTION WARNING ISSUED.